Citation Nr: 1756164	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2017, the Veteran presented sworn testimony during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence of record indicates that the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Since this matter was certified to the Board on August 8, 2014, the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) applies.  See 79 Fed. Reg. 45,093-02 (August 4, 2014).  

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Evaluation in Excess of 30 Percent

The Veteran submitted correspondence in May 2010 indicating that he had never been able to get over the many events that happened to him in Vietnam.  He had been married five times, and was considered by everyone as short-tempered and intolerant.  

The Veteran received a PTSD VA examination in July 2010, and indicated that he was a direct fire crewman assigned as a forward observer in Vietnam.  He was awarded the Combat Infantryman Badge, and the Vietnam Service Medal with two bronze stars.  The Veteran had been married five times, and was married to his current wife for 12 years.  They lived together with their 13 year old daughter.  The Veteran recounted that he had some friends, but described himself as "standoff-ish" and not socially engaged as an adult.  He did, however, identify a best friend with whom he enjoyed activities such as golf.  The Veteran was and continued to be employed in sales, and reported a successful work history.  

On examination, the examiner found that the Veteran was casually dressed and cooperative.  His speech was spontaneous, clear, and coherent, but he was easily distracted.  He was also visibly upset when discussing his experiences in Vietnam, such as the death of a commander.  The Veteran's orientation was intact to person, time, and place, and his thought content and process were unremarkable.  There were no delusions, and the Veteran's judgment was fair to good.  Furthermore, the examiner noted no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  

The Veteran received a new PTSD VA examination in accordance with DSM-V in June 2014, and the Veteran indicated that he was currently married.  The quality of his marriage was "pretty good now," although they were recently in couples therapy to address the impact of the Veteran's PTSD on their marriage.  He had one child and reported regular social contact with a fellow Vietnam veteran with whom he was close.  The Veteran reported that the primary effect of his psychiatric symptoms on his social relationships was tension and distance caused by irritability, rage, withdrawal, and emotional numbing.

The Veteran indicated that he was currently employed as a flooring salesman, and held that same job for two separate employers for over 30 years.  The Veteran denied effects of his psychiatric symptoms on his professional functioning.  

The Veteran denied psychiatric hospitalization or prior suicidal ideation.  Since 2010, he had been arrested for assault after an altercation with his wife, but was acquitted.  The Veteran reported occasionally drinking beer, and daily marijuana use, which was legal in his home state.  He denied using any illegal drugs or nicotine.  

Upon examination, the examiner noted anxiety and chronic sleep impairment.  The Veteran was casually dressed and cooperative throughout the examination.  His speech was fluent and psychomotor behavior was appropriate.  The Veteran's affect was full, his mood was euthymic, and his insight was intact.  His thought process was linear, goal directed and future oriented.  Furthermore, the examiner noted no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The June 2014 VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran was afforded a Board hearing in June 2017 and indicated that he was a loner.  He purposefully avoided friendships despite knowing a lot of people.  The Veteran indicated that he preferred that his relationships stay on a business/professional level, not a friendship level.  He was unsure if it was because he had friends killed in service and would rather not make tight relationships.  Although the Veteran worked and indicated that "everybody loves me there," he stated that he does not socialize after work.  

The Board finds the VA examinations highly probative of the Veteran's mental state and concludes that an evaluation higher than 30 percent is not warranted.  The VA examinations indicated that the Veteran was married and lived with his wife and daughter.  There is no evidence of an estranged relationship with either, despite an arrest and trial for domestic assault sometime after 2010.  There was also no evidence of impaired judgment or panic attacks, nor disturbances of motivation and mood.  A 50 percent evaluation is not warranted, as the Veteran did not exhibit evidence of occupational and social impairment due to short or long term memory impairment, impaired judgment or abstract thinking, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the Veteran stated that he does not have any friends at the June 2017 Board hearing, but he enjoyed a positive friendship with a fellow Vietnam veteran until at least June 2014.  Furthermore, the Veteran has not been demonstrated to experience difficulty in establishing and maintaining effective work relationships due to his mental disabilities; the Veteran is gainfully employed, and indicated that was "loved" at his job.  In this regard, the Board would like to once again thank the Veteran for his distinguished service, but emphasize that in determining whether the applicable rating criteria have been met, the Board is solely limited to consideration of the applicable rating criteria, and not to considerations surrounding the Veteran's service and any awards received for that service.  

A 70 percent evaluation is clearly not warranted because the Veteran did not have deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, nor does he have an inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is not warranted as the Veteran did not have total occupational and social impairment.  



ORDER

An evaluation in excess of 30 percent for PTSD is denied.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the February 2014 statement of the case (SOC), the RO considered, amongst other evidence, a July 8, 2010, VA audiological examination that found that the Veteran's hearing disability was less likely than not due to military noise exposure because hearing acuity was normal at enlistment and at discharge.  That examination, however, is missing.  Therefore, on remand, the RO should obtain the missing VA examination report, as discussed above, and associate it with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, the Board finds that a new VA audiological examination is warranted.  The existence of a shift or demonstrable hearing loss during active service is not required for a positive nexus opinion.  Indeed, Hensley v. Brown, 5 Vet. App. 155, 159 (1993), held that service connection for hearing loss is not precluded where such hearing loss first met VA's definition of disability after service.  In fact, the Court stated that the Veteran could have normal findings at separation and service connection could still be established.  Id. at 159.  Thus, if normal hearing at separation does not preclude service connection, it is clear that the lack of any threshold shift would also not act as a barrier.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding medical records with the electronic claims file from July 2010 to the present, including a July 8, 2010, VA examination report.

2.  Schedule the Veteran for a VA audiological examination by an appropriate examiner to determine the current severity and etiology of the Veteran's bilateral hearing loss and tinnitus.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hearing loss and tinnitus is due to an event or incident of the Veteran's period of active service.

The examiner should take into account the Veteran's combat service, as evidenced by his Combat Infantryman Badge.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claims for service connection for hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


